Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-2 and 4-24 are pending in the Claim Set filed 12-27-2021.
No claim has been amended.
Claim 24 is newly added.
Claim 3 is canceled.
Claims 11-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Herein, claims 1-2, 4-10, 22, 23 and 24 are for examination.
The following office action contains NEW GROUNDS of Rejection directed to newly added claim 24.

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on 8/17/2021, 8/17/2021, 10/15/2021, 2/24/2022 and 2/24/2022 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.



Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 1-2, 4-10, 22 and 23 under 35 U.S.C. 103 as being obvious over Nojiri et al (US20110150804) [Nojiri] in view Giesen et al (US20120114583) [Giesen] is maintained.
Claim Interpretation
The claims are in open format. The transitional term ‘comprising’ is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (See MPEP 2111.03).

Regarding claims 1-2, 4-10, 22 and 23,
Nojiri teaches a hair treatment composition comprising at least amino acid residues [0011], maleic acid [0040] (carboxylic acid); monoethanolamine [0052] (amine); polyquaterium-6 (cationic polymer) and guanidine carbonate [0071] (hair shaping agent) (Abstract; [0076]; See entire document).
Nojiri teaches that the hair treatment composition further comprises another component that is normally used as a colorant such as a dye [0066]. 
Nojiri differs from the claims in that the documents do not teach monomeric amino acids. As it is, Nojiri teaches that the hair treatment compositions comprises amino acid residues and does not criticize, discredit or otherwise discourage providing monomeric amino acids in a hair treatment composition.
However, Giesen cures the deficiency. 
Giesen teaches a hair treatment agent comprising at least one amino acid, which is glycine (Abstract; See entire document). Giesen teaches that the hair treatment agent (i.e., composition) positively influences the natural pigmentation process of skin and skin appendages, such as for example, stimulating melanogenesis and pigmentation of hair, preventing and reducing the graying of hair, and repigmenting gray hair (Abstract; see entire document). Furthermore, Giesen teaches a hair treatment agent comprising a combination of dihydroquercetin and/or a dihydroquercetin derivative with at least one amino acid, wherein a preferred hair treatment agent as taught by Giesen comprises a combination of dihydroquercetin (taxifolin) with a six-amino acid mixture consisting of taurine, praline, valine, arginine, lysine, and glycine (Abstract; [0009-0029]). Furthermore, in Table 3 it is shown that the hepatocyte growth factor (HGF) content in the treated cultures, e.g., mixture of taurine, proline, valine, arginine, lysine and glycine (1:1:1:1:1 ratio) was increased significantly compared to the untreated control. Notably, ATP serves as an energy source for melanin synthesis (Giesen [0107]), whereas, HGF is an important growth factor, with the aid of which the dermal papilla controls hair growth and the hair cycle to which pigment production in the hair follicle is particularly linked (Giesen [0107]). Thus, one of ordinary skill in the art would have recognized the importance of including amino acids in the hair treatment agent as taught by Giesen comprising a combination of dihydroquercetin and/or a dihydroquercetin derivative with at least one amino acid that influences the natural pigmentation process of skin and skin appendages, such as for example, stimulating melanogenesis and pigmentation of hair, preventing and reducing the graying of hair, and repigmenting gray hair. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hair care treatment composition as taught by Nojiri in accordance with the teachings of Giesen in order to provide an improved hair care composition that would prevent and/or reduce the graying of hair having a reasonable expectation of success. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Nojiri and Giesen, as a whole, to provide a kit comprising a separate compartment for the composition as taught by Nojiri and Giesen, as a whole, and a separate compartment comprising a dye as taught by Nojiri. Although claims 22 and 23 recite a kit, no positive recitation of the kit ingredients/elements distinguishes the claims over the teachings of Nojiri and Giesen, as a whole. Nojirii teaches that the hair treatment composition further comprises a colorant such as a dye. One skilled in the art would have been motivated to provide a kit on order to provide an improved process of treating hair comprising a kit wherein ingredients are mixed at the instant time of use. Moreover, it is a well-known convention in the art to place the recited elements in a kit for the advantages of convenience and economy and one of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success of providing a kit comprising a composition as taught by Nojiri and Giesen, as a whole, without undue experimentation.
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Nojiri and Giesen, as a whole.

Response to Arguments

Applicants argue that the unexpected benefits demonstrated in the as-filed Specification are sufficient to rebut any alleged case of obviousness (Section B). Table 4 demonstrates the unexpected and significant increase in break stress, elastic modulus, and shine when the compositions according to the claims are used to treat hair compared to treatments using a commercially available product listing a bis-amino salt of maleic acid, or a combination of maleic acid and MEA. Furthermore, Applicants argue that Giesen does not disclose such a benefit in using an amino acid, as such the benefits would not have been predictable by a skilled artisan (These arguments were previously made in the reply filed 7/10/2020 on page 7, last paragraph to page 8, first two sentences).

Applicant’s arguments have been fully considered but they are not persuasive because the claims are limited to the scope of the invention that is commensurate with the showing of unexpected results. MPEP states the following: 716.02(d) Unexpected Results Commensurate in Scope with Claimed Invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289,296 (CCPA 1980) In the instant case, the unexpected results are not commensurate in scope with what is instantly claimed, because the scope of Instant Claim 1 encompasses a composition comprising: at least one amino acid; at least one carboxylic acid chosen from oxalic acid, malonic acid, malic acid, glutaric acid, citraconic acid, citric acid, maleic acid, glycolic acid, succinic acid, adipic acid, tartaric acid, fumaric acid, adipic acid, sebacic acid, benzoic acid, or salts thereof; at least one amine; and at least one cationic polymer, wherein the varied combinations and different concentrations of each component as instantly claimed, i.e., absence any particular weight percent amounts) is considerably broader than the single example of the Post Treatment 3 (Inventive) formulation present in the Specification on page 38. That is, the Post Treatment 3 (Inventive) formulation that generated said alleged unexpected results are not commensurate in scope with the composition that is presently claimed. The scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980). It should be clear that the probative value of the data is not commensurate in scope with the degree of protection sought by the claim. Furthermore, Giesen clearly demonstrates that the aminio acids are an essential ingredient in the hair treatment agent, e.g., increased ATP and HGF content in the treated sample, so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hair care treatment composition as taught by Nojiri in accordance with the teachings of Giesen, which would include amino acids, in order to provide an improved hair care composition that would prevent and/or reduce the graying of hair having a reasonable expectation of success. Furthermore, the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (In re Kahn, 78 USPQ2d 1329, 1336, Federal Circuit 2006); See MPEP § 2144, IV.
	Moreover, Applicants have not addressed the issue that the claims are limited to the scope of the invention that is commensurate with the showing of unexpected results. See MPEP 716.02(d). Claim 1 encompasses a composition comprising: at least one amino acid; at least one carboxylic acid chosen from oxalic acid, malonic acid, malic acid, glutaric acid, citraconic acid, citric acid, maleic acid, glycolic acid, succinic acid, adipic acid, tartaric acid, fumaric acid, adipic acid, sebacic acid, benzoic acid, or salts thereof; at least one amine; and at least one cationic polymer, without reciting the amounts of these compounds, so that the range containing a broad scope of different concentrations and the vast array of all the varied combinations, as a whole, of the claimed carboxylic acids together with at least one amino acid (i.e., one or more amino acid), at least one amine (one or more amine) and at least one cationic polymer (one or more amine) provides a scope of claimed invention that far exceeds the data disclosed in the Specification. The scope of the showing of unexpected results must be commensurate with the scope of claims to consider evidence probative of unexpected results, See re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980). 
Therefore, it is clear from the disclosure of Instant Application that the showing of unexpected results as argued by Applicants is clearly not commensurate in scope with the degree of protection sought by Instant Claims.

Applicants argue that the significant decrease in pH of the hair when used with a relaxing composition set forth in Table 7 provides an additional unexpected property compared to compositions without an amino acid. For this additional reason, any alleged prima facie showing of obviousness is rebutted. The Office has not proffered any evidence that such beneficial results would have been predictable (These arguments were previously made in the reply filed 7/10/2020 on page 8, first paragraph). Furthermore, Applicants argue the proffered combination would not be "indistinguishable" from the claimed compositions at least due to the presence of additional compounds required by each reference that may interact to reduce the effect of each reference and/or the claimed compositions.

Applicant’s arguments have been fully considered but they are not persuasive, because the composition as taught by Nojiri and Giesen would be indistinguishable from the claimed composition, so that the composition as taught by Nojiri and Giesen would necessarily provide a significant decrease in pH of the hair when used with a relaxing composition. This property would be the natural result of the combination of the prior art elements. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the combination of prior art elements." PAR Pharm., Inc. v. TWI Pharms., Inc., 773 F .3d 1186, 1195 (Fed. Cir. 2014) (quoting In re Oelrich, 666 F.2d 578,581 (CCPA 1981)). Moreover, the effects observed by Applicant would have been latent to the composition of the prior art. See MPEP 2145 II: Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). The fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover, inherency may supply a missing claim limitation in an obviousness analysis so long as the limitation at issue necessarily must be present, or is the natural result of the combination of elements disclosed by the prior art.” PAR Pharm., Inc. v. TWI Pharms, Inc., 773 F, 3d 1186, 1196 (Fed. Cir. 2014). Lack of recognition of the inherency by those skilled in the art is thus not dispositive.
	Furthermore, the claims are in open format. The transitional term ‘comprising’ is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (See MPEP 2111.03). 
Furthermore, arguments directed to additional compounds required by each reference that may interact to reduce the effect of each reference and/or the claimed compositions, are not persuasive, for at least the reason, the relative term ‘may’ does necessarily distinguish the claimed invention (which is open-ended and does not exclude additional, unrecited elements) from the cited prior art. 
Furthermore, Applicant is reminded that attorney argument does not replace evidence where evidence is necessary. See MPEP 2145 I: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716,718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.")." Accordingly, Applicants have not provided evidence that an additional compound, i.e., provide a specific example, as argued by Applicants that would necessarily reduce the effect of each reference and/or the claimed compositions. 

New Grounds of Rejection
(Necessitated by newly added claim 24)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Nojiri et al (US20110150804) [Nojiri] in view Schoepgens et al (US20140158150, of record) [Schoepgens].
Claim Interpretation
The claims are in open format. The transitional term ‘comprising’ is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (See MPEP 2111.03).

Regarding claim 24,
Nojiri teaches a hair treatment composition comprising at least amino acid residues [0011], maleic acid [0040] (carboxylic acid); monoethanolamine [0052] (amine); polyquaterium-6 (cationic polymer) and guanidine carbonate [0071] (hair shaping agent) (Abstract; [0076]; See entire document).
Nojiri teaches that the hair treatment composition further comprises another component that is normally used as a colorant such as a dye [0066]. 
Nojiri differs from the claims in that the documents do not teach monomeric amino acids or an oxidizing agent (as recited in newly added claim 24). Notably, Nojiri teaches that the hair treatment compositions comprise amino acid residues and does not criticize, discredit or otherwise discourage providing monomeric amino acids in a hair treatment composition.
However, Schoepgens cures the deficiencies.
Schoepgens teaches a cosmetic composition comprising at least one amino acid [0063], e.g., preferably, glycine [0080]; an organic alkalizing agent, such as an alkanolamine, e.g., 2-aminoethan-1-ol (monoethanolamine) [0095]; cationic polymer, such as, a copolymer of diallyldimethylammonium chloride, e.g., polyquaternium-6 [0102]; and a structuring agent, e.g., maleic acid [0161]. Furthermore, Schoepgens teaches that the cosmetic composition comprises hydrogen peroxide [0015], wherein to provide stabilization of the hydrogen peroxide (i.e., oxidizing agent) and so improve storage life, the agents according to the invention preferably have an acidic pH value, preferably between pH 2 and pH 5, particularly preferably between pH 3.5 and pH 4.5. Acidifying agents which are preferred according to the invention are edible acids, such as for example citric acid, malic acid or tartaric acid [0060]. Instant Specification on page 7, paragraph [0038] lists useful carboxylic acids to include in the composition are oxalic acid, malonic acid, malic acid, glutaric acid, citraconic acid, citric acid, maleic acid, glycolic acid, succinic acid, adipic acid, tartaric acid, fumaric acid, adipic acid, sebacic acid, benzoic acid, and glyoxylic acid monohydrate, as well as combinations thereof. Accordingly, it would have been obvious to one skilled in the art to use a carboxylic acid as taught by Schoepgens to stabilize hydrogen peroxide and improve the storage life of the cosmetic composition. Schoepgens teaches a cosmetic composition comprising hydrogen peroxide provides improved viscosity adjustment, which makes it possible to minimize an additional thickening agent (Title; [0019]; See entire document).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition as taught by Nojiri to further comprise at least one amino acid and an oxidizing agent while having a reasonable expectation of success of providing a cosmetic composition having improved viscosity adjustment in accordance with the teaching of Schoepgens.
In light of the foregoing discussion, the claimed subject matter would have been obvious within the meaning of 35 USC 103 and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Nojiri and Schoepgens, as a whole.

Conclusions
No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 10:00 - 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626